Citation Nr: 0803503	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  04-36 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The veteran had active duty service from May 1958 to April 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1. The veteran has a combined rating of 70 percent for the 
following service connected disabilities: left knee 
instability evaluated as 20 percent disabling, left knee 
degenerative joint disease evaluated as 20 percent disabling, 
right knee injury post operative residuals evaluated as 20 
percent disabling, and right knee degenerative joint disease 
evaluated as 20 percent disabling.

2. The veteran has completed a high school education and has 
been gainfully employed at the U.S. Post Office for 35 years.

3. The veteran is physically able to perform job duties of a 
sedentary nature. 


CONCLUSION OF LAW

The requirements for TDIU have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 
3.340, 3.341, 4.1-4.16, 4.18 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in August 2003. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. The veteran was 
not provided notice of how VA assigns disability ratings and 
effective dates and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). However, the Board finds 
that the denial of the claim in the instant decision makes 
the error non-prejudicial.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA treatment records, and private medical 
records are associated with the claims file. Additionally, 
the veteran was afforded a VA examination in connection with 
his claim. The veteran and his representative have not made 
the RO or the Board aware of any outstanding evidence that 
needs to be obtained in order to fairly decide his claim. As 
such, all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
case is ready for appellate review.




Analysis

The veteran seeks service connection for TDIU. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disability shall be rated totally disabled. Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340.

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher. 38 C.F.R. § 4.16. For the 
above purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war. 
Id. Nevertheless, it is the established policy of VA that all 
veterans who are individually unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled. 38 
C.F.R. § 4.16(b).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age. 38 C.F.R. § 3.341. In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability. 38 C.F.R. § 4.15.

In the present case, the veteran is in receipt of service 
connection for the following disabilities: left knee 
instability evaluated as 20 percent disabling, left knee 
degenerative joint disease evaluated as 20 percent disabling, 
right knee injury post operative residuals evaluated as 20 
percent disabling, and right knee degenerative joint disease 
evaluated as 20 percent disabling. Thus, the veteran meets 
the percentage standards of 38 C.F.R. § 4.16(b).

The remaining question before the Board is whether the 
veteran is unemployable by reason of his service- connected 
disabilities alone, taking into consideration his educational 
and occupational background. The veteran completed a high 
school education and has been employed by the U.S. Postal 
Service for 35 years. His job as a box clerk required him to 
stand for long periods of time. Due to the his bilateral knee 
conditions, the veteran could not perform job activities that 
required long periods of standing or physical activity. In a 
statement, dated February 2002, the Post Office stated that 
they could not accommodate the veteran with "light duty" 
employment. The veteran left his Post Office job in May 2003, 
due to his deteriorating bilateral knee conditions. 

The veteran was afforded a June 2004 VA examination. After 
review of the claims file and a physical examination, the VA 
examiner concluded that the veteran could not perform jobs 
requiring any physical activity. However, the VA examiner 
stated that the veteran could perform a sedentary job. 

After considering the entire record, the Board finds that the 
veteran is not wholly precluded from substantially gainful 
employment by reason of his service connected bilateral knee 
disabilities. Although the veteran cannot perform job 
activities of a physical nature, the medical evidence shows 
that the veteran should be able to perform sedentary job 
activities. The veteran has a high school diploma. There is 
no evidence of record showing that the veteran does not have 
the basic mental ability to perform common job tasks of a 
sedentary nature. There can be no doubt that the severity of 
impairment resulting from his bilateral knee disabilities is 
significant, as reflected by the 70 percent disability 
rating. However, the preponderance of the evidence does not 
support a finding that the veteran is unable to maintain 
substantially gainful employment due to the severity of his 
service connected disabilities.


ORDER

Total disability rating based on individual unemployability 
(TDIU) due to service-connected disability is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


